OPINION — AG — GASOLINE TAX — GRAVEL LOADER — COUNTY COMMISSIONERS — PURCHASE THEREOF ** (ASSUMING THAT A " GRAVEL LOADER " MAY NOT BE USED TO SPREAD OR APPLYING SURFACE OR RESURFACING MATERIAL ON A ROADWAY) THAT A PART OF THE SPECIAL FUND DERIVED FROM APPORTIONMENT OF THE ONE CENT PER GALLON GASOLINE TAX PROVIDED FOR IN 68 Ohio St. 668.1 [68-668.1] MAY 'NOT' BE USED BY THE BOARD OF COUNTY COMMISSIONERS OF A COUNTY TO PURCHASE A MACHINE (EQUIPMENT) TO APPLY OR SPREAD SURFACING OR RESURFACING MATERIALS ON SCHOOL BUS ROUTES OR MAIL ROUTES IN THE COUNTY. (INCLUDES LEASE EQUIPMENT) CITE: 68 Ohio St. 668.2 [68-668.2], 68 Ohio St. 668.6 [68-668.6], 68 Ohio St. 668.1 [68-668.1] (JAMES C. HARKIN)